EXHIBIT 10.1
     This FIRST AMENDMENT AGREEMENT, dated as of August 28, 2008 (this
“Agreement”), is between the parties to that certain Business Loan Agreement,
dated as of October 15, 2007 (as amended, the “Business Loan Agreement”),
between CALAVO GROWERS, INC. (“Borrower”) and BANK OF AMERICA, N.A. (the
“Bank”).
     In consideration of the premises and the covenants herein contained, the
parties hereto agree as follows:
     Section 1. Definitions. Terms defined in the Business Loan Agreement are
used herein with the same meanings unless otherwise specifically defined herein.
     Section 2. Amendments to the Business Loan Agreement. The Business Loan
Agreement is hereby amended:

  (a)   To amend and restate subsection (d) of Section 7.3 thereof in its
entirety as follows:

     (d) Liabilities, lines of credit and leases in existence on the date of
this Agreement disclosed in writing to the Bank, including that certain
$20,000,000 line of credit with Cooperative Bank, which line of credit may be
increased to $30,000,000 and which shall be on terms no more restrictive on the
Borrower than the terms of this Agreement.

  (b)   To amend and restate subsection (d) of Section 7.4 thereof in its
entirety as follows:

     (d) Additional purchase money security interests in assets acquired after
the date of this Agreement, if the total principal amount of debts secured by
such liens does not exceed $1,625,000 (including the capital lease to expand the
warehouse and ProRipe facilities in New Jersey).

  (c)   To amend and restate subsection (b) of Section 7.10 thereof in its
entirety as follows:

     (b) Acquire or purchase a business or its assets, except that the Borrower
may acquire the Hawaiian papaya operation and certain related real property
owned by Lee Cole for a total consideration not exceeding $14,000,000.
     Section 3. Limited Waiver. Bank hereby waives any events of default under
the Business Loan Agreement existing on the Effective Date resulting from
Borrower’s failure to comply with the Business Loan Agreement to the extent that
such events of default are no longer continuing after giving effect to the
amendments set forth in Section 2 of this Agreement.
     Section 4. Effect. Except as specifically set forth herein, this Agreement
does not limit, modify, amend, waive, grant any consent with respect to, or
otherwise affect (a) any right, power or remedy of the Bank under the Business
Loan Agreement, or (b) any provision of the Business Loan Agreement, all of
which shall remain in full force and effect and are hereby ratified and
confirmed. This Agreement does not entitle, or imply any consent or agreement
to, any further or future modification of, amendment to, waiver of, or consent
with respect to any provision of the Business Loan Agreement.
     Section 5. Conditions of Effectiveness. This Agreement shall become
effective as of the date hereof (the “Effective Date”) when Bank has received a
counterpart hereof signed by Borrower.
     Section 6. Representations and Warranties. Borrower represents and warrants
that:
     (a) The execution, delivery and performance by Borrower of this Agreement
is within Borrower’s corporate powers, has been duly authorized by all necessary
corporate action, and requires no action by or in respect of, or filing with,
any governmental body, agency or official, and the execution, delivery and
performance by Borrower of this Agreement does not contravene, or constitute a
default under, any provision of applicable law or regulations or of the
certificate or articles of incorporation or the by-laws of Borrower or any of
its subsidiaries, or any other material agreement, judgment, injunction, order,
decree or other instrument binding upon Borrower or any of its subsidiaries, or
result in the creation or imposition of any lien on any asset of the Borrower or
any of its subsidiaries, except for liens in favor of Bank.





--------------------------------------------------------------------------------



 



     (b) This Agreement constitutes the valid and binding obligations of
Borrower, enforceable against Borrower in accordance with its respective terms,
except as enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws now or hereafter in effect relating to
creditors’ rights, and to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
     (c) After giving effect to this Agreement, no Event of Default, or event
which with the lapse of time, the giving of notice or both, would constitute an
Event of Default has occurred and is continuing, and after giving effect to this
Agreement, the representations and warranties of Borrower contained in the
Business Loan Agreement and the other loan documents delivered pursuant thereto
are true and correct in all material respects as of the date hereof as if made
on the date hereof.
     Section 7. Counterparts: Facsimile Signatures. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original with the same effect as if all the signatures were on
the same instrument. Delivery of an executed counterpart of the signature page
to this Agreement by telecopier shall be effective as delivery of a manually
executed counterpart of this Agreement. Any party delivering an executed
counterpart of the signature page to this Agreement by telecopier shall
thereafter promptly deliver a manually executed counterpart of this Agreement,
but the failure to deliver such manually executed counterpart shall not affect
the validity, enforceability, and binding effect of this Agreement.
     Section 8. Governing Law, Submission to Jurisdiction, and Waiver of Jury
Trial/Arbitration. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF CALIFORNIA AND IS SUBJECT TO
THE PROVISIONS OF SECTION 9.4 OF THE BUSINESS LOAN AGREEMENT, RELATING TO
ARBITRATION AND WAIVER OF JURY TRIAL, THE PROVISIONS OF WHICH ARE BY THIS
REFERENCE HEREBY INCORPORATED HEREIN IN FULL.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective authorized signatories as of the date first above
written.

          BORROWER:  CALAVO GROWERS, INC.
      By   /s/ Scott Runge         Name:   Scott Runge        Title:  
Treasurer              By   /s/ James Snyder         Name:   James Snyder       
Title:   Controller      BANK:  BANK OF AMERICA, N.A.
      By   /s/ Christine Young         Name:   Christine Young        Title:  
Senior Credit Products Analyst     

2